Citation Nr: 1722087	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 2011, for the award of an increased (10 percent) rating for lumbar strain with history of mechanical low back pain.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain with history of mechanical low back pain.

3.  Entitlement to a compensable rating for left knee cyst.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from November 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.  Jurisdiction over the appeal has been transferred to the RO in Providence, Rhode Island. 

The Veteran requested a Board hearing in Washington, DC on his May 2012 VA Form, which was scheduled in April 2017.  However, the Veteran subsequently withdrew his hearing request.  See April 2017 VA Form 21-4138; see also 38 C.F.R. § 20.704(e).

The issues of entitlement to increased ratings for the Veteran's low back and left knee disabilities are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO awarded service connection for mechanical low back pain and assigned a 10 percent rating.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  

2.  In a January 1997 notice letter to the Veteran's latest address of record, the RO proposed to reduce the Veteran's evaluation for his low back disability to zero percent disabling based on his failure to report for a scheduled examination.  He was afforded 60 days to respond, but did not reply.  

3.  In an April 1997 determination, the RO implemented the proposed reduction in rating for the Veteran's low back disability to zero percent disabling.  The Veteran did not appeal that determination, and new and material evidence was not received within one year of its issuance.  

4.  Following the final April 1997 determination, the Veteran did not file any communication that can be construed as an increased rating claim for his low back disability until March 14, 2011.

5.  It is not factually ascertainable that an increase in the Veteran's low back disability occurred one year prior to the March 14, 2011 claim.


CONCLUSIONS OF LAW

1.  The August 1995 and April 1997 determinations are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria for the assignment of an effective date earlier than March 14, 2011 for the award of an increased (10 percent) rating for lumbar strain with history of mechanical low back pain are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.157(b)(1) (as in effective prior to March 24, 2015); 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an earlier effective date for the award of a 10 percent rating for his low back disability.  Specifically, he states that he should receive his 10 percent rating as of the date of his discharge from the Navy.  See November 2011 Notice of Disagreement. 

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that on March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement. 
38 C.F.R. § 3.157 (b)(1) (as in effect prior to March 24, 2015).

In this case, service connection for mechanical low back pain was awarded in an August 1995 rating decision and a 10 percent rating was assigned.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Accordingly, the August 1995 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In January 1997, an updated examination was ordered, to which the Veteran did not report.  As a result of missing his scheduled examination, the RO advised the Veteran in a January 1997 letter sent to his latest address of record that it proposed to reduce his evaluation for his low back disability to zero percent.  He was given a period of 60 days to agree to report for an examination, submit evidence or request a hearing.  38 C.F.R. § 3.105(e).  He did not respond as requested, and an April 1997 rating decision implemented the proposed reduction.

To the extent the record reflects that the January 1997 proposed reduction notice was returned as undeliverable, the Board emphasizes that it was sent to his last address of record, and the record does not indicate that the Veteran provided VA with an updated mailing address during the appeal period in question.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("In the normal course of events, it is the burden of the Veteran to keep the VA apprised of [her] whereabouts. If [s]he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find [her].  It is only where a file discloses other possible and plausible addresses that an attempt should be made to locate [her] at the alternate known address before finding abandonment of a previously adjudicated benefit").  Moreover, the April 1997 reduction implementation notice was not returned as undeliverable, and the Veteran does not assert that he did not receive notice of the implemented reduction.  Additionally, the Veteran's representative received copies of both the January 1997 proposed reduction and the April 1997 reduction implementation notice.  

The Veteran did not appeal the April 1997 determination, and new and material evidence was not received within one year of its issuance.  Accordingly, the April 1997 determination became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Thus, the relevant inquiry is whether the Veteran filed an informal or formal claim for an increased rating between April 1997 and March 14, 2011.  There is no evidence in the record of a formal or informal claim for an increased rating for the Veteran's low back disability during this time period, and the Veteran has not indicated that he filed any earlier claim.  Further, it is not factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim on March 14, 2011.  (Instead, private treatment records dated in September 2007, more than one year prior to the claim, demonstrate the Veteran's complaints of back pain.)  Accordingly, March 14, 2011, the date of claim, is the earliest possible effective date for the 10 percent rating for the Veteran's low back disability.  38 U.S.C.A. § 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date prior to March 14, 2011 for the award of an increased (10 percent) rating for lumbar strain with history of mechanical low back pain is denied.


REMAND

In April 2012, the Veteran submitted a timely Notice of Disagreement with the June 2011 rating decision's denial of increased ratings for the Veteran's low back disability and left knee cyst.  See April 2012 VA Form 21-4138.  As no Statement of the Case (SOC) has been furnished, one must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the Veteran's claim for increased ratings for his low back and left knee disabilities.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


